Title: From John Quincy Adams to George Washington Adams, 4 March 1824
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear Son.
					Washington 4. March 1824.
				
				I duly received your Letter of 15. January, with a Statement of your Account of Agency to the close of last year, upon which I have one remark to make, to which I wish you to pay the most pointed attention—It is that in charging yourself in the Account B. with $1139..29 for Cash received, you do not shew on the credit side, in what manner or for what purposes it has been expended—You only credit yourself by “Expenditure on Agency” so much for each of the three Months of October, November, and December—This is scarcely better than rendering no account at all—I desire you to send me a particular statement of every item of this expenditure of $1139..29. that I may know for what the money was paid; and that in all of your future Statements of Account you would particularize so that I may have in this respect no questions to ask.I wish you to ascertain whether at the Boston Athenaeum, or in the Library of the Historical Society there is a file of Boston Newspapers for the years 1777 and 1778. and if there is, that you would examine them to see if they contain any account of the death of James Knowles, understood to have been a Lieutenant on board the Boston Frigate, and Prize-Master of the Ship Fox, in which he was taken and carried to Halifax—He was afterwards exchanged—returned in a Cartel to Marblehead and died in the latter part of the Winter of 1778 at that place—Make these enquiries as soon as possible, and write me the result.I have only time to add that we are well, and that I am your / affectionate father
				
					John Quincy Adams.
				
					
				
			